Title: To James Madison from Alexander White, 4 December 1788
From: White, Alexander
To: Madison, James


Dear Sir
Richmond 4th. Decemr 1788
Your obliging letter of 5t. October reached me before I left Woodville. I was detained some days by an indisposition so that the Resolutions on which the Address to Congress and letter to Clinton were founded, had passed before my arrival, I had however the pleasure of giving my negative to the Address and Letters themselves, and of contributing somewhat towards forming those which were offered as Amendments.
But of these matters I understand you have been informed by your other Friends, this letter is only to express my anxious wish that you may be in the House of Representatives in Congress and that you may be chosen in your own District. I believe this will be the case, but to render it more certain your presence among the People would have great affect—and I presume the business of Congress is not so urgent, but your attendance may well be dispensed with. Some Gentlemen suppose you may be elected in other Districts, and that Congress would disregard the Act which requires Residence in a particular District. I will not undertake to decide that question, but this I know, such a determination would afford much ground of clamour, and enable the opposers of the Goverment to inflame the Minds of the People beyond anything which has yet happened. We yesterday balloted for a Governor, Candidates Ben. Harrison and Beverly Randolph—the latter was elected by a Majority of 4.
The Judiciary System is again under Contemplation—the principal alterations proposed are to establish a Court of Appeals consisting of Judges distinct from the Judges of the other Courts[,] to add the Judges of the Admiralty to the General Court, and to give a compensation to the Judges of the District Courts for their additional trouble. To effect this without encreasing the number of Judges, and with as little expense as possible, it is proposed, that the Court of Appeals consist of five Judges taken from the present Bench—the Court of Chancery of one, (and it is said that Mr Wythe is willing to be that one) the General Court will then consist of nine Judges who are to go the Circuits, and preside singly each Judge in two Districts—but what alterations this Plan may undergo, or whether we shall be able to carry it into effect in any beneficial manner remains a doubt, tho’ the Bills on this subject were reported a Week ago, we have not yet been able to go into a Committee upon them. I am with Sentiments of great Regard and Esteem, Dear Sir Your Most Obt. Sert
Alex White
